Citation Nr: 0010388	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the April 1998 rating decision from the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a low back 
disability.  


FINDINGS OF FACT

1.  The veteran's service medical records show a diagnosis of 
low back strain.  

2.  The veteran's low back strain during service resolved; a 
chronic low back disability was not present during service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The June 1976, November 1980, October 1985, and December 1988 
examination reports stated that the veteran's spine and 
musculoskeletal system were normal, and no back or spine 
defects or diagnoses were noted.  

The veteran was in a motorcycle accident in February 1990, 
and he complained of low back pain.  The emergency room 
examiner noted that the veteran's back was nontender to 
palpation and a mild paraspinal muscle tenderness 
bilaterally.  The assessment was soft tissue trauma.  In 
April 1990, the veteran complained of increasing low back 
pain over the last 4 weeks.  Physical examination of the back 
revealed increasing pain in the left flank with palpation but 
there was no spasm or radiation.  The assessment was low back 
strain.  

The February 1993 military retirement examination report 
stated that the veteran's spine and musculoskeletal system 
were normal, and no back or spine defects or diagnoses were 
noted.  The veteran denied a history of recurrent back pain.  

In February 1994, the veteran underwent a VA miscellaneous 
neurological disorders examination where he denied any back 
problems.  

The October 1996 MRI showed mild intervertebral disc space 
narrowing at L3-4 and L5-S1, with lumbosacral orthosis signal 
loss at these levels consistent with disc desiccation, and no 
herniated discs noted.  The impression was disc degenerative 
disease as described above and facet degenerative change at 
L4-5 on the left.  The November 1996 impression was 
degenerative disc and facet disease of the lumbar spine most 
prominently at the L4/L5 level and a greater trochanter 
bursitis.  

The January 1997 x-ray of the lumbar spine showed perhaps 
mild facet arthropathy at L4-5, overall disc space heights 
fairly well maintained, no spondylolisthesis, and no 
fractures or lesions noted.  

The veteran underwent an examination at a private clinic in 
March 1997.  The veteran reported lower back pain since 
February 1996 when he fell down some stairs.  The veteran 
reported working in a prison where he received his injury, 
and he had lawsuits pending against Workers Compensation and 
the prison.  He had maintained an active lifestyle until this 
injury.  The assessment was lower back pain and degenerative 
disc disease, per history and a possible component of 
myofascial pain.  The April 1997 assessment was lower back 
pain, degenerative disc disease, and facet arthropathy with 
some component of radiculopathy.  The May 1997 assessment was 
chronic low back pain and degenerative disc disease with some 
component of radiculopathy.  The June 1997 assessment was 
degenerative disc disease with radicular component.  

The July 1997 examination report from G. Jones, M.D., stated 
that the veteran's chief complaint was persisting low back 
pain.  The veteran had been under his care since 2 work-
related injuries, a fall in February 1996 and a lifting and 
carrying injury in December 1996.  After physical examination 
and an EMG, the impression was probable discogenic low back 
pain, L4-5 disk bulge with subannular tea, and probable mild 
left L5 radiculopathy with partial myofascial component, 
generalized and chronic.  Dr. Jones stated that the 
generalized sensorimotor polyneuropathy was of unknown 
etiology.  The August 1997 diagnosis was persistent low back 
pain with left greater than right sciatica and L4-5 disc 
disruption with left L5 radiculopathy.  The September 1997 
diagnosis was persisting discogenic low back pain with L4-5 
bulge and mild left L5 radiculopathy by EMG.  

In September 1997, the veteran had a flare of low back spasm 
and pain.  After physical examination, the impression was 
partial discogenic low back pain, L4-5 disk bulge with 
possible subannular tear and probable mild left L5 
radiculopathy, and generalized myofascial pain, chronic, 
possible fibromyalgia syndrome.  Dr. Jones opined that the 
veteran had permanent impairment to the thoracolumbar spine, 
translatable to 10 percent impairment of the veteran's whole 
person, with 5 percent impairment related to the February 
1996 injury and 5 percent impairment related to the December 
1996 work-related injury.  Dr. Jones further opined that the 
veteran was a candidate for a "second injury fund" due to 
fairly significant degenerative changes in the lumbar spine.  

The veteran's December 1997 statement alleged that he had no 
x-rays, MRI, or other tests in service to determine the 
condition of his back.  

The February 1998 lay statement from W.H. alleged that he 
traveled with the veteran to Okinawa in March-April 1990.  
W.H. alleged that the veteran had lower back pain during the 
trip and went for medical care in Okinawa.  The November 1998 
representative's statement alleged that the veteran 
constantly lifted heavy equipment and was treated for severe 
back pains in service.  The representative further alleged 
that the veteran repeatedly complained of low back pain since 
the 1990 motorcycle accident and, in particular, at the 
separation physical examination.  The veteran's March 1998 
statement alleged that he was treated for back pain in 
Okinawa and told that he had back strain or arthritis.  

The December 1998 appeal alleged that the veteran's back 
condition was chronic and had not resolved.  

The December 1998 letter from A. Smith, M.D., stated that the 
veteran reported a history of low back pain since the 
February 1990 motorcycle accident and admitted a history of 
back injury from a fall in February 1996 and from heavy 
lifting in December 1996.  Dr. Smith stated that the veteran 
had L5 radiculopathy and mild disk degenerative disease to 
L3-L4, L5-S1 with facet degenerative changes at L4-L5 on the 
left.  Dr. Smith opined that it was possible that the 
veteran's present condition was secondary to the February 
1990 accident.  

The veteran's February 1999 statement alleged that injuries 
from another accident in February 1996 did not cause his 
degenerative arthritis.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in March 1999.  The 
veteran testified that his back was injured in the February 
1990 motorcycle accident.  Transcript (March 1999), page 2.  
The veteran testified that he had other back injuries after 
the in-service motorcycle accident.  He testified that 
doctors told him that his pulled or strained muscles had not 
caused his degenerative disc disease.  Transcript (March 
1999), pages 3-4.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for a low back 
disability is well grounded.  The evidence included a current 
diagnosis of a low back disability.  The records since 
October 1996 reflect diagnoses including disc degenerative 
disease and facet degenerative changes of the lumbar spine 
with some component of radiculopathy, generalized myofascial 
pain, and possible fibromyalgia syndrome.  

For the limited purpose of well grounding the claim, service 
medical records showed examination and treatment for a low 
back disorder during service.  Immediately after the February 
1990 motorcycle accident, the veteran complained of low back 
pain to the emergency room examiner.  Two months later in 
April 1990, the veteran complained of increasing low back 
pain, and the assessment was low back strain.  

For the limited purpose of well grounding the claim, the 
medical evidence included a nexus opinion relating a current 
low back disability to active service.  The veteran 
demonstrated continuity of symptomatology since service 
because he complained of low back pain since the February 
1990 motorcycle accident, and in December 1998, Dr. Smith 
opined that it was possible that the veteran's present 
condition was secondary to the February 1990 accident.  A 
possible nexus is sufficient to well ground a claim.  See 
Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  Accordingly, 
the claim of entitlement to service connection for a low back 
disability is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained over 20 years of service medical 
records and post-service medical records from the identified 
doctors and clinics.  The veteran filed numerous lay 
statements with the RO, and he provided sworn testimony at a 
regional office hearing.  Therefore, the VA satisfied its 
duty to assist the veteran in the development of the claim.  

Some of the evidence supports service connection.  Dr. 
Smith's December 1998 letter opined that the veteran's 
radiculopathy, degenerative disc disease and facet 
degenerative changes of the lumbar spine were possibly 
secondary to the February 1990 motorcycle accident, and the 
veteran asserted that the 1996 work accidents had not caused 
his degenerative arthritis.  

Nonetheless, a preponderance of the evidence is against 
service connection.  The veteran, as a lay person, is not 
competent to diagnose the 1990 motorcycle accident as the 
cause and the 1996 work accidents as not related to his 
current low back disability.  A lay person is not competent 
to make a medical diagnosis or to render a medical opinion 
that relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
military examiner stated that the veteran's spine was normal 
at his separation from service.  The veteran denied recurrent 
back pain or back problems in February 1993 and February 
1994, and he reported having an active lifestyle until the 
February 1996 work accident.  Dr. Jones opined that 
impairment to the thoracolumbar spine was attributable to the 
two post-service accidents in 1996 and that the veteran's 
generalized sensorimotor polyneuropathy was of unknown 
etiology.  Dr. Jones did not attribute degenerative changes 
to the February 1990 motorcycle accident or to any other in-
service event.  Although the April 1990 diagnosis was low 
back strain, the veteran testified that doctors told him that 
pulled or strained muscles had not caused degenerative disc 
disease, and the veteran's February 1990 complaint of low 
back pain was not a disability for which service connection 
could be granted.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, 13 Vet. App. 282 
(1999).  Accordingly, a chronic low back disability was not 
incurred in active military service.  


ORDER

The claim of entitlement to service connection for a low back 
disability is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


